Citation Nr: 1202193	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-40 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain.

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left ankle.

5.  Entitlement to a disability rating in excess of 10 percent for mechanical low back pain.

6.  Entitlement to a disability rating in excess of 0 percent for perennial allergic rhinitis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1982 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Service Connection

The Veteran's service treatment records document that on a May 2003 report of medical history, the Veteran reported having pain in both shoulders at the joints.

Private treatment records document that the Veteran complained of right-sided neck, shoulder, and arm pain in August 2008.  An August 2008 nerve conduction study revealed bilateral carpal tunnel syndrome.

At his August 2011 hearing, the Veteran testified that he hurt his neck, shoulders, and arms during his military service while performing duties as a paratrooper and when using a howitzer.  He testified that the pain in his neck, shoulders, and arms began during service, has continued since service, is the same kind of pain now as it was then, and is worse now.  He testified that he has worked as a high school teacher since his discharge from service and has not done anything to cause or aggravate his neck, shoulder, and arm condition since service.

The Veteran should be scheduled for a VA joints examination.  The examiner is to provide a diagnosis for each current disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain.  The examiner is to accept as fact the Veteran's in-service complaints and his continuing symptomatology since service.  

Because of the location of  the Veteran's residence, the examination should be scheduled at the VA Medical Center in Murfreesboro, Tennessee

Increased Ratings

The Veteran's most recent VA examination took place in January 2009, nearly three years ago.  The Veteran now testifies that his right knee, left knee, left ankle, low back, and allergic rhinitis disabilities have all worsened since the time of his last examination.  
The Veteran contends that his January 2009 VA examination was inadequate, and alleges that the examiner did not conduct sufficient testing of any of his service-connected disabilities in order to support the findings noted in the examination report.

The Veteran should be scheduled for appropriate VA examinations so that current findings pertaining to his right knee, left knee, left ankle, low back, and allergic rhinitis disabilities may be obtained prior to adjudication.  

These examinations should be scheduled at the VA Medical Center in Murfreesboro, Tennessee,.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis for each current disability manifested by neck pain, bilateral shoulder pain, and bilateral arm pain.  

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected retropatellar pain syndrome of the right knee, status post anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, and degenerative joint disease of the left ankle.  All required testing must be performed.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the service-connected mechanical low back pain.  All required testing must be performed.

3.  Schedule the Veteran for a VA nose, sinus, larynx, and pharynx examination.   The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the  service-connected perennial allergic rhinitis.  All required testing must be performed.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

